Citation Nr: 0016626	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  00-10 910	)	DATE
	)
	)




THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits. 




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

This matter relating to attorney fees arises from a Board of 
Veterans' Appeals (Board) decision that eventually resulted 
in an award of past-due benefits to the veteran. 

In a March 1998 decision, the Board, inter alia, denied an 
increased rating for chondromalacia of the right knee.  In a 
February 1999 Joint Motion For Remand, the U.S. Court of 
Veterans Appeals' (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) vacated that 
part of the March 1998 decision that denied an increased 
rating for chondromalacia of the right knee, and remanded the 
matter to the Board.

The Board, in September 1999 remanded the case in compliance 
with the order of the Court.  In January 2000, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, assigned a 30 percent rating for the 
service-connected chondromalacia of the right knee, effective 
from June 16, 1997.  

A representative of the Board had advised the RO to withhold 
20 percent of the past-due benefits that may become due to 
the veteran.  By letter dated in March 2000, the RO notified 
the veteran and the attorney representing the veteran of the 
payment of past-due benefits and the referral of the file to 
the Board for a decision concerning the attorney's 
eligibility for payment of a fee for her service from the 20 
percent of past-due benefits withheld by the RO.  They were 
given 30 days within which to submit evidence or argument to 
the Board concerning the payment of attorney fees.  Later 
that month, the attorney responded and presented arguments 
regarding the payment of fees for representation before the 
Court and the VA.  The question of whether the benefits that 
were withheld should be paid to the veteran's attorney 
concerning the grant of a 30 percent rating for 
chondromalacia of the right knee by the RO in January 2000, 
is now before the Board.


FINDINGS OF FACT

1.  A final Board decision on the appeal from the denial of 
an increased rating for chondromalacia of the right knee was 
rendered in March 1998.

2.  In February 1999, the Court vacated the March 1998 
decision concerning the denial of an increased rating for 
chondromalacia of the right knee.

3.  In September 1999, as a consequence of the Court order, 
the Board remanded the issue of an increased rating for 
chondromalacia of the right knee.

4.  In a January 2000 rating decision, the RO granted a 30 
percent rating for chondromalacia of the right knee, 
effective from June 16, 1997.

5.  The notice of disagreement (NOD) that preceded the 
Board's March 1998 decision was received by the RO in May 
1990.

6.  The attorney was retained in May 1998, prior to the 
expiration of one year from the Board's March 1998 decision.

7.  In June 1999, the attorney filed with the Board a fee 
agreement dated in June 1999, which provides for payment of a 
fee of 20 percent of past-due benefits directly by VA.

8.  The attorney also received separate payment of a fee of 
$5,815.86 for representation in the same matter, that is, the 
evaluation of the service connected chondromalacia of the 
right knee. 

9.  The total fee for the attorney's services concerning the 
evaluation of the service-connected chondromalacia of the 
right knee exceeds 20 percent of past-due benefits.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement may be 
executed between the veteran and the attorney as to 
representation before the VA and the Board have been met 
concerning the issue of entitlement to an increased rating 
for chondromalacia of the right knee.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).

2.  The criteria under which VA may pay an attorney a fee for 
services from past-due benefits have not been met.  
38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(h) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

In March 1990, the veteran submitted a claim for benefits 
including a claim for an increased rating for chondromalacia 
of the right knee.  In March 1998, the Board denied this 
claim.  In a February 1999 Joint Motion For Remand, the Court 
vacated that part of the March 1998 decision that denied an 
increased rating for chondromalacia of the right knee, and 
remanded the matter to the Board.

The Board, in September 1999, remanded the case in compliance 
with the order of the Court.  In January 2000, the RO 
assigned a 30 percent rating for the service-connected 
chondromalacia of the right knee, effective from June 16, 
1997.  As noted above, the past-due benefits under 
consideration here resulted from the January 2000 RO grant of 
an increased rating for chondromalacia of the right knee and 
the assignment of a 30 percent rating.  

In this case, concerning the requirements of a final Board 
decision that was preceded by an NOD filed on or after 
November 18, 1988, the record shows that the Board issued a 
final decision in March 1998 concerning the issue of 
entitlement to an increased rating for chondromalacia of the 
right knee.  The NOD that preceded this Board decision was 
received by the RO in May 1990.  As noted above, the Court 
vacated the March 1998 Board decision.  As the Court's order 
included development and adjudication of the issue of an 
increased rating for chondromalacia of the right knee, the 
Board presumes that the requirements of a decision of the 
Board that was preceded by an NOD filed on or after November 
18, 1988, are met concerning this issue also, as these are 
also the jurisdictional requirements for the Court.  Cf. 
Matter of Smith, 10 Vet. App. 311 (1997) (While the Board had 
not affirmatively rendered a final decision on the issue, the 
Court had found that the issue had been reasonably raised and 
the Board's failure to address it had been error, and 
remanded the matter for further adjudication; thus, under the 
law of the case there was a final Board decision on the 
issue).  

Moreover, the attorney was retained within one year of the 
date of the Board's March 1998 decision, which disallowed an 
increased rating for chondromalacia of the right knee.  The 
record contains photocopies of a power of attorney, dated in 
May 1998, authorizing the attorney to represent the veteran 
in his appeal before the Court concerning this matter.  Thus, 
the attorney was retained not later than one year after the 
final Board decision of March 1998.

The Board concludes that the statutory and regulatory 
criteria are met for charging a fee for representation before 
VA concerning the matter of an increased rating for 
chondromalacia of the right knee.  The Board must also 
consider whether the requirements of 38 U.S.C.A. § 5904(d), 
for payment of the fee by VA, are met. 

Although the attorney meets the requirements to charge a fee 
for services before VA concerning the issue that led to the 
payment of past-due benefits, she does not meet the 
requirements of 38 U.S.C.A. § 5904(d) to be eligible for 
payment of her fee directly by VA from past-due benefits.  
Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h) (1999), 
the following requirements must be met for VA to pay the 
attorney's fee from past-due benefits:  (1) a copy of a fee 
agreement is in the veteran's file; (2) past-due benefits are 
payable based on a favorable resolution of the issue or 
issues previously before the Board; (3) the total fee 
provided for in the agreement (excluding expenses) does not 
exceed 20 percent of past-due benefits; and (4) the amount of 
the fee must be wholly contingent on whether or not the 
"matter" is resolved in a manner favorable to the claimant.

In this case, the fee agreement provides for a contingent fee 
of 20 percent of past due benefits.  However, in a statement 
received in April 2000, the veteran's attorney argues that 
she should be compensated separately for representation 
before the Court and before VA (Board and RO).  She indicated 
that she had a separate fee agreement for her representation 
before the Court, and that payment of a fee of $5,815.86 had 
fulfilled that contract.  Pursuant to a qualifying fee 
agreement, an attorney may not seek a total fee of more than 
20 percent of the past-due benefits awarded on the basis of 
the underlying claim for her representation before the Court, 
the Board, and VA.  See 38 U.S.C.A. § 5904(d)(1); In the 
Matter of the Fee Agreement of Mason, 13 Vet. App. 79 (1999).

In this case, the attorney's April 2000 statement and the fee 
agreement, read together, make it clear that the attorney 
represented the veteran concerning the matters involved in 
appeal of the Board's March 1998 decision to the Court, and 
the subsequent remand of those matters to the Board and the 
RO.  Further, this statement and the fee agreement make it 
clear that the attorney drafted the document so that she 
could obtain separate fees for representing the veteran 
before VA (RO and the Board) and the Court under U.S.C.A. 
§ 5904.  The June 1999 fee agreement between the veteran and 
the attorney does not preclude payment of a total fee in 
excess of 20 percent of the amount of past-due benefits 
awarded.  The law is clear and states that the total fee 
payable cannot exceed 20 percent of the total amount of past-
due benefits awarded.  As the current fee agreement allows 
for a fee exceeding 20 percent of the total amount of past-
due benefits awarded, the fee agreement does not meet the 
requirement of 38 U.S.C.A. § 5904(d)(1) and 38 C.F.R. 
§ 20.609(h).  Consequently, although the attorney may charge 
a fee for her services in this matter, attorney fees may not 
be paid from past-due benefits awarded to the veteran.


ORDER

Eligibility for payment of attorney fees out of past-due 
benefits is denied. 



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


